DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8, 10 and 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For independent claims 1, 8 and 15, the applicant is attempting to claim a method, system and non-transitory Computer readable medium in which “desired color bit allocation” for each color component is determined based on “the color variance associated with that color component”. However, the description merely assigns fixed numerical values as “desired bit allocation” without disclosing the relationship with the variance. In paragraph 49 the example variances of [3414, 2712, 3622] lead to a “desired bit allocation” of [5, 5, 5] or alternatively [2, 4, 2]. The disclosure does not provide any further insight that would help reader understand how these two alternative allocations depend on the variance.
The application as a whole does not disclose how the color components are encoded. Claims 1, 8 and 15 merely disclose that the encoding of the color components is performed “using the associated final bit allocation”. It is unclear as to how such stream is to be decoded. I.E. how the decoder knows which bits are allocated to each color component.
Claims 1, 8 and 15 disclose the step of “determining a total bit allocation for the pixel region based on the desired bit allocations for the color components of the pixel region and a number of unallocated bits available for allocation” This feature is not supported by the description. The only relevant embodiment appears to be in paragraphs 48 - 56, which refer to “total bit allocation budget”. In the absence of any other plausible interpretation, It has to be assumed that the “total bit allocation budget” described in paragraphs 54 and 55 and the “total bit allocation” of claims 1, 8 and 15 are the same (e.g. compare Fig.4, element 408 with the last four lines of paragraph.54 of the disclosure. However, the only actual example of determining a “total bit allocation budget” (First three lines of paragraph.55) is not based on the “desired bit allocations”. Therefore, applicant’s specification seems to contradict the teaching of claims 1, 8 and 15.
In paragraphs 2 (Background) and paragraph 27 of the disclosure alleges that the invention compensates for chromatic aberration of Virtual Reality (VR) headsets. However, the invention as defined in the independent claims merely relates to bit allocation. Even if it is assumed for the sake of argument that the bit allocation can a effect on the chromatic aberration, there is not particular limitation in the claims that would exclude any disadvantageous bit allocation. Therefore, the problem of chromatic aberration is not addressed in the present invention.

In paragraph.28 the description alleges that he invention allows for accessing each color channel separately, without having to decode all three color channels. However, the invention as defined in the independent claims merely relates to the amount of bit allocated to the color components, and does not specify any concrete encoding features. Therefore, the technical problem mentioned in paragraph.28 Is not addressed by the present invention.

Finally, in paragraph.29, the description alleges that the invention selects optimized quantization range endpoints. This technical problem does not appear to be related to the invention as defined in the claim. In the same paragraph the description alleges that invention is specifically designed to efficiently compress alpha channel. Hence this technical problem seems irrelevant for the claimed invention.

All dependent claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement by virtue of their dependence on the independent claims. 
Dependent claims 3, 10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.” Ranking” or any other analogous terminology is completely undefined throughout the disclosure. 



Claim Rejections - 35 USC § 112
Claims 6 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 discloses a "desired bit allocation of [2, 4, 2]" for the R, G, B components. It is not clear how these numbers are to be interpreted. Is the R component of the whole pixel region coded into 2 bits? Or 2 bits per pixel? Or do the numbers merely indicate the allocation ratio between the three components? In any case, the description refers to these numbers as a mere example, with an alternative being [5, 5, 5], without revealing any particular advantage with respect to any one of the disclosed examples. Therefore, they have to be seen as obvious design options. Such ambiguity renders the claim indefinite.
For examining purposes, it is noted that the human visual system is more sensitive to the green component, therefore it is common general knowledge to give more weight to the green component (e.g. as in the RGB565 color format). 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhaskaran et al (U.S. Pub. No. 20110/0046628 A1).

As per claims 1, 8 and 15 Bhaskaran disclosed a method implemented by a computing system, the method comprising:
accessing color components of a pixel region in an image, the color components comprising a first component, a second component, and a third component (Figure.3, paragraph.75) {Colorspace converter 302 from an RGB representation 301 into the well-known YCoCg colorspace representation.}; determining a color variance for each of the color components of the pixel region (Paragraph.76) {Variance of Y, Co and Cg blocks are estimated as V(Y), V(Co) and V(Cg), then the activity index for each of the color component blocks 305 is computed.}; determining a desired bit allocation for each of the color components of the pixel region based on the color variance associated with that color component (paragraph.77) {Available bit budget B is then apportioned to each of the color component blocks in proportion to their normalized activity index. Specifically, the minimum bit budgets available for coding Y, Co, and Cg blocks 308 are computed.};
determining a total bit allocation for the pixel region based on the desired bit allocations for the color components of the pixel region and a number of unallocated bits available for allocation (paragraph.50) {Any savings from the allocated bit budget for this block and the actual number of bits consumed for this block are then passed on to the next block.}; determining a final bit allocation for each of the color components by allocating the total bit allocation for the pixel region to each of the color components of the pixel region according to the desired bit allocation for each of the color components (paragraph.77); and encoding each of the color components of the pixel region using the associated final bit allocation (paragraph.77) {Available bit budget B is then apportioned to each of the color component blocks in proportion to their normalized activity index. Specifically, the minimum bit budgets available for coding Y, Co, and Cg blocks 308 are computed.}.



As per claims 2, 9 and 16 Bhaskaran disclosed the method of Claim 1, wherein determining the total bit allocation for the pixel region comprises:
in response to determining that a sum of the desired bit allocations for the color components of the pixel region is greater than a bit allocation budget for the pixel region (Figure.3, paragraph.75): determining a maximum number of bits within the number of unallocated bits that is less than or equal to a difference between the sum of the desired bit allocations and the bit allocation budget; and allocating the determined maximum number of bits to the pixel region to determine the total bit allocation for the pixel region (paragraph.50).

As per claims 3, 10 and 17 Bhaskaran disclosed the method of Claim 2, further comprising:  ranking each of the color components based on the color variance for each of the color components; and allocating the determined maximum number of bits to each of the color components according to the ranking (paragraph.98).

As per claims 4, 11 and 18 Bhaskaran disclosed the method of Claim 2, wherein the bit allocation budget comprises a bit allocation budget of N bits per pixel (bpp), and wherein N comprises an average bit depth of the image (paragraph.77).

As per claims 5, 12 and 19 Bhaskaran disclosed the method of Claim 2, wherein: the first component comprises a red color component; the second component comprises a green color component; and the third component comprises a blue color component (paragraph.50).

As per claims 6 and 13 Bhaskaran disclosed the method of Claim 5, further comprising determining an initial bit allocation for each of the color components comprises determining a desired bit allocation of [2, 4, 2] corresponding to the red color component, the green color component, and the blue color component, respectively (paragraphs.52 and 75).

As per claims 7, 14 and 20 Bhaskaran disclosed the method of Claim 1, further comprising: in response to determining that a sum of the desired bit allocations for the color components of the pixel region is greater than a bit allocation budget for the pixel region (paragraph.77): determining that the number of unallocated bits is greater than a difference between the sum of the desired bit allocations and the bit allocation budget (paragraph.50); allocating a subset of the number of unallocated bits to the pixel region to determine the total bit allocation for the pixel region; and updating a record of the number of unallocated bits available for allocation to a second pixel region based on an unused portion of the number of unallocated bits (paragraph.52).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647